Filed pursuant to Rule 497(e) Registration Nos. 333-56018; 811-10303 Buffalo Large Cap Fund Buffalo Micro Cap Fund Each, a series of Buffalo Funds® Supplement dated March 13, 2013 to the Prospectus and Statement of Additional Information (“SAI”) dated June 29, 2012, as supplemented This supplement amends the Prospectus and Statement of Additional Information of the Buffalo Funds dated June 29, 2012, as supplemented. Buffalo Large Cap Fund Mr. Robert Male, is no longer a co-portfolio manager of the Buffalo Large Cap Fund.Accordingly, all references to Mr. Male as a co-portfolio manager of the Buffalo Large Cap Fund in the Prospectus and SAI are hereby removed. Buffalo Micro Cap Fund The Board of Trustees of Buffalo Funds (the “Trust”) has delayed the change to the name of the Buffalo Micro Cap Fund (the “Micro Cap Fund”) to “Buffalo Emerging Opportunities Fund”.The Micro Cap Fund’s name will be changed to “Buffalo Emerging Opportunities Fund” effective June 3, 2013.The change was previously set to become effective on March 25, 2013. Effective June 3, 2013, the discussion of the Fund’s investment strategy in the prospectus will read as follows: The Fund invests primarily in domestic common stocks, preferred stocks, convertible securities, warrants and rights of companies that, at the time of purchase by the Fund, have market capitalizations of $1 billion or less.While the Fund’s investments will consist primarily of domestic securities, the Fund may invest up to 20% of its net assets in sponsored or unsponsored ADRs and securities of foreign companies that are traded on U.S. stock exchanges. In its selection process for the Fund, the Advisor seeks to identify a broad mix of companies across many industries that are expected to benefit from long-term industry, technological or general market trends.The Advisor also selects securities based upon: (1) fundamental analysis of industries and the economic cycle; (2)company-specific analysis such as product cycles and quality of management; and (3) rigorous valuation analysis.The Advisor may sell the Fund’s investments to secure gains, limit losses or reinvest in more promising investment opportunities. This supplement supersedes the supplements to the Prospectus and SAI dated January 24, 2013. Please retain this Supplement with your Prospectus and SAI for reference. 1
